DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 30, 2019 and January 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Pub. No. 2014/0034204) in view of Yukawa (US Pub. No. 2005/0155686) and Yamamoto (JP2003-285607; machine translation relied upon).
Regarding claim 1, Sakakibara teaches a pneumatic tire comprising a tread portion and a noise suppressing body 26 which can be made of sponge (paragraphs [0030] and [0035]), wherein the noise suppressing body includes sound absorbing layers 32, 34, 40 and 42, where the air permeability of the layers 32 and 40 is from 50 to 120 (cm3/cm2∙sec) and the air permeability of the layers 34 and 42 is from 0 to 50 (cm3/cm2∙sec) (paragraph [0063]; figure 9). Sakakibara does not specifically disclose that the sponge member extends over a tire inner peripheral surface of the tread portion. Yukawa teaches that it is known that disposing a sound absorber on a tread inner peripheral surface (paragraph [0039]; figure 1) is an alternative to disposing a sound absorber on the rim (paragraphs [0086]-[0095]; figures 12-13). Accordingly, it would have been obvious to one of ordinary skill in the art to dispose the noise absorber on the tread inner surface as taught by Yukawa in the tire of Sakakibara as a known alternative configuration with the predictable result of having a tire with reduced noise generation. For the combination set out above, it would have been obvious to dispose the fourth layer 42 next to the tire inner surface because such a configuration would maintain the same attachment layer of the sound absorber. In this combined configuration, the fourth layer 42 is taken to be the claimed first sponge layer, the third layer 40 is taken to be the claimed second sponge layer, and the second layer 34 is taken to be the claimed third sponge layer. Sakakibara does not specifically disclose using different expansion ratios to make the sponge layers, but such is a well-known method of creating sound absorbing sponges as is shown, e.g., by Yamamoto (see machine translation at abstract and pages 3-4), and it would have been obvious to create sponges with different densities using such a method because it is a well-known method of doing so. For the combination set out above, because the layer 40 (claimed second sponge) 
Regarding claim 3, Sakakibara teaches that the thickness of each of the layers 32, 34, 40 and 42 is 20 mm or less and that the overall thickness is from 5 to 20 mm (paragraph [0063]), such disclosure suggesting embodiments where all of the layers have identical heights, therefore it would have been obvious to one of ordinary skill in the art to use identical heights as being suggested by Sakakibara (see paragraph [0063]).
Regarding claim 4, Sakakibara teaches using air layers 36 between any and all sponge layers (see paragraphs [0043] and [0052]-[0055]), and it would have been obvious to one of ordinary skill in the art to use air layers next to all of the layers of the embodiment set out above in order to enhance the sound absorbing effect (see paragraph [0055]).
Regarding claim 6, Sakakibara teaches that the air permeability of the layers 32 and 34 is from 50 to 120 (cm3/cm2∙sec) and the air permeability of the layers 34 and 42 is from 0 to 50 (cm3/cm2.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Yukawa and Ohashi as applied to claim 1 above, and further in view of Tanno (JP2005-075206; machine translation relied upon).
Regarding claim 2, Sakakibara does not specifically disclose that the claimed first sponge layer has a smaller expansion ratio than an expansion ratio of the third layer. Tanno teaches using a smaller expansion ratio for the sponge layer in contact with the tire inner surface (machine translation at page 3). It would have been obvious to one of ordinary skill in the art to use a smallest expansion ratio for the claimed first sponge layer compared to the other sponge layers as taught by Tanno in the tire of Sakakibara in order to prevent the first sponge layer from peeling off of the inner surface of the tire (see Tanno at machine translation page 3).
Regarding claim 5, sponge layers created through expansion will inherently have an uneven shape (see Tanno at machine translation page 6), therefore the combination set out above is taken to have an uneven interface between the claimed second and first, and the claimed second and third sponge layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 11, 2021


/JUSTIN R FISCHER/               Primary Examiner, Art Unit 1749